Citation Nr: 0923318	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  02-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from October 1972 to March 1977 and 
from September 1990 to November 1991.  The Veteran died in 
January 2002.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board remanded the case in January 2005 and 
again in January 2008 and October 2008.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in January 2002 at the age of 50, and 
his Certificate of Death lists the immediate cause of death 
as multiple myeloma.

2.  At the time of his death, the Veteran was service-
connected for hypertension, bronchitis, posttraumatic stress 
disorder, degenerative joint disease of the shoulders, knees, 
and spine, and osteoporosis of the feet; a combined 70 
percent rating was in effect for these disabilities.  

3.  There is no medical evidence linking the cause of the 
Veteran's death to any service-connected disability.

4.  Multiple myeloma was not shown for years after service 
and is not medically linked to service.

5.  The Veteran did not die of a service-connected 
disability, and he was not evaluated as permanently and 
totally disabled due to service-connected disability at the 
time of his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the Veteran's death have not been met.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312(a) (2008). 

2.  The criteria for entitlement to a dependents' educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  


In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The RO provided the appellant notice by letters dated in 
January 2008 and December 2008.  The January 2008 notice 
informed the appellant that the evidence needed to show that 
the decedent died from a service-related injury or disease; 
notice that encompasses, in layperson's terms, the 
requirements for substantiating a claim that the decedent 
died of a condition that warranted service connection.  The 
December 2008 notice letter was compliant with Hupp.  The 
claim was subsequently readjudicated in a March 2009 
supplemental statement of the case.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
effective date will be assigned.  Dingess, 19 Vet. App. at 
473.

VA has obtained service treatment records, VA medical 
records, and Social Security Administration records, assisted 
the appellant in obtaining evidence, obtained a medical 
opinion addressing her contentions, and afforded the 
appellant the opportunity to give testimony before the Board 
although she declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claim file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claims at 
this time.

Service Connection for Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing disability in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Where the veteran served continuously for ninety 
(90) or more days during a period of war, and if a malignant 
tumor became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  

The Veteran died in January 2002, and his cause of death is 
noted on his death certificate as multiple myeloma.  At the 
time of his death, the Veteran was service-connected for 
hypertension; bronchitis; posttraumatic stress disorder; 
degenerative joint disease of the shoulders, knees, and 
spine; and osteoporosis of the feet.  A combined 70 percent 
rating was in effect for these disabilities.

The appellant contends that the Veteran's fatal multiple 
myeloma was related to service and that he had symptoms of 
the disease from the time he returned from the Gulf War but 
that it was not recognized.  Review of the Veteran's service 
treatment records show that in February 1977, near the end of 
his first period of service, he was noted to be an over-
producer of uric acid.  At various times during his second 
period of service, including in September 1991 and October 
1991, laboratory reports included results outside normal 
ranges including high uric acid levels, low red blood counts, 
high mean corpuscular volumes, and low folic acid levels.  On 
a VA examination in May 1992, X-rays showed degenerative 
joint disease of the shoulders, lumbar spine, and knees, and 
osteoporosis of the feet.  


A VA examination in November 1996 noted complaints of sleep 
problems, decreased appetite, diarrhea, joint pain, and 
neurosis.  Examination showed no joint swelling or 
tenderness.  The examiner diagnosed possible Gulf War 
syndrome, with sleeping disorder, decreased appetite, 
diarrhea, blurred, vision and joint pain; hypertension; and 
possible rheumatoid arthritis.  There was no diagnosis of 
multiple myeloma.  

Multiple myeloma was first diagnosed in June 1998 after low 
blood counts were noted and laboratory testing and bone 
marrow biopsy confirmed the diagnosis.  

(The Board notes here that in a rating decision dated in June 
2007, the RO denied claims for service connection for 
hepatitis C, multiple myeloma, fatigue and memory loss due to 
an undiagnosed illness, skin rash due to an undiagnosed 
illness, headaches due to an undiagnosed illness, and a total 
disability rating due to individual unemployability, for 
accrued benefits purposes.  In a June 2007 letter, the RO 
notified the appellant of its decisions and informed her of 
her appellate rights.  She did not appeal the decision.)

In June 2008, a VA physician reviewed the claims folder and 
provided an opinion addressing the appellant's contentions.  
The physician opined that the Veteran's multiple myeloma 
"less likely as not had its onset during his military 
service."  The physician noted that the Veteran:

...was diagnosed with multiple myeloma in 
6/1998.  At that time there was significant 
anemia, renal insufficiency, proteinuria, 
abnormal bone marrow biopsy and findings of 
lytic bone lesions on X-rays that would all 
be consistent with multiple myeloma.  
Although the Veteran had multiple symptoms 
including neuropathy, arthralgias and 
fatigue during and shortly after his 
discharge from the military, there was no 
evidence of multiple myeloma.  These 
symptoms are not specific for just multiple 
myeloma and can be associated with several 
conditions.  He also had labs in 9/1991, 
just two months prior to his discharge from 
the military that showed a normal 
hemoglobin of 15.7, MCV was elevated at 
100.3, normal creatine at 1.0 and normal 
calcium at 9.9.  There was no evidence of 
abnormal protein.  Labs from 5/5/1992, 
which is 5-6 months after his discharge 
also shows a normal hemoglobin at 15.2 with 
elevated MCV, no evidence of proteinuria 
and normal creatine at 0.9.  Prior to 
6/1998, the Veteran had multiple X-rays 
which some showed degenerative joint 
disease to explain his joint pains, but 
none showed lytic lesions suggestive of 
multiple myeloma.  Based on the normal labs 
and X-rays during and shortly after his 
discharge from the military, there was no 
definitive evidence of multiple myeloma 
during his military service.

The physician further stated that the Veteran's service-
connected disabilities "less likely as not contributed 
materially or substantially to the Veteran's death or had a 
material influence in accelerating the Veteran's death."  
The physician noted that there was "no evidence in the c-
file to suggest the Veteran's service connected conditions 
contributed to or accelerated his death."

There is no evidence of record that the Veteran's service-
connected disabilities were either a direct or contributory 
cause of his death, and the appellant has not submitted a 
medical opinion relating the Veteran's cause of death to his 
service-connected disabilities.  The uncontradicted VA 
physician's opinion dated in June 2008 found no evidence of 
such relationship.  

With respect to the Veteran's fatal multiple myeloma, the 
June 2008 VA physician's opinion provides a thorough review 
of the relevant medical history and a detailed rationale for 
the physician's conclusion.  The VA opinion is factually 
accurate, fully articulated, and contains sound reasoning.  
The record contains no medical opinion to counter its 
conclusions.  

Simply stated, there is no showing that a service-connected 
disability caused or contributed to the Veteran's death or 
that the cause of his death, multiple myeloma, was in any way 
related to his active service.  The Board notes that while 
the appellant believes that the Veteran's fatal multiple 
myeloma began during his final period of active service, her 
belief is contradicted by the physician's opinion noted 
above.  Additionally, the appellant, as a lay person, is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Given the lack of evidence linking the cause of the Veteran's 
death to a service-connected disability or demonstrating that 
the fatal multiple myeloma began in service, a basis upon 
which to grant service connection for the cause of the 
Veteran's death has not been presented, and the appellant's 
appeal is therefore denied.

Eligibility to Dependent's Educational Assistance

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the Veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service- 
connected disability.  See 38 U.S.C.A. § 3501; C.F.R. §§ 
3.807, 21.3020, 21.3021.  For the reasons discussed above, 
the Board finds that the Veteran's death was not related to 
his active duty service.  Additionally, there is no evidence 
that the veteran was permanently and totally disabled due to 
service-connected disabilities, which were rated at a 
combined rating of 70 percent at the time of his death.  
Therefore, the criteria for eligibility for educational 
assistance under the provisions of Chapter 35 have not been 
met.



ORDER

Service connection for the cause of the Veteran's death is 
denied.

Dependents' Educational Assistance under 38 U.S.C., Chapter 
35, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


